                 UNITED STATES BANKRUPTCY COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA
                        WILKES-BARRE DIVISION
 In re:                            BANKRUPTCY NO. 5:18-BK-03801-RNO
 THOMAS CHARLES HAMM,
           DEBTOR.                 CHAPTER 13
 U.S. BANK NATIONAL ASSOCIATION,
 AS TRUSTEE FOR STRUCTURED         RELATED TO DOC. NO. 10
 ASSET INVESTMENT LOAN TRUST
 MORTGAGE PASS-THROUGH
 CERTIFICATES, SERIES 2006-3,
         OBJECTING PARTY
      V.
 THOMAS CHARLES HAMM, DEBTOR,
 AND CHARLES J DEHART, III, CH. 13
 TRUSTEE,

            Respondents.

        OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN
U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR STRUCTURED ASSET
INVESTMENT LOAN TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES
2006-3 ("Secured Creditor”), by and through its undersigned counsel, objects to confirmation of
Debtor’s Chapter 13 Plan (DE #10), and states as follows:
   1. Debtor, Thomas Charles Hamm (“Debtor”), filed a voluntary petition pursuant to Chapter
       13 of the Bankruptcy Code on September 12, 2018.
   2. Secured Creditor holds a security interest in the Debtor’s real property located at 3339
       BLUEBIRD DR, BUSHKILL, PA 18324, by virtue of a Mortgage recorded on December
       23, 2005 in Book 2151, at Page 1191 of the Public Records of Pike County, PA. Said
       Mortgage secures a Note in the amount of $261,000.00.
   3. The Debtor filed a chapter 13 plan on September 13, 2018.
   4. The Plan includes payments toward the Note and Mortgage with Secured Creditor,
       however the figures used by the Debtor are inaccurate. It is anticipated that Secured
       Creditor’s claim will show the pre-petition arrearage due Secured Creditor is $20,352.56,

                                                                                            18-216637
                                                                  HAMM, THOMAS & HAMM, ESTATE OF
                                                                             Objection to Confirmation
                                                                                                Page 1




Case 5:18-bk-03801-RNO        Doc 15 Filed 10/08/18 Entered 10/08/18 15:23:31                   Desc
                               Main Document    Page 1 of 4
      whereas the Plan proposes to pay only $15,000.00. Therefore, the Plan is not in
      compliance with the requirements of 11 U.S.C. §§ 1322(b)(3) and 1325(a)(5) and cannot
      be confirmed. Secured Creditor objects to any plan which proposes to pay it anything
      less than $20,352.56 as the pre-petition arrearage over the life of the plan.
   5. The Plan does not appear feasible due to inadequate treatment of Secured Creditor’s
      claim. Thus, the plan violates the provisions of 11 U.S.C. § 1325(a)(3) and cannot be
      confirmed.


   WHEREFORE, Secured Creditor respectfully requests this Court sustain the objections
   stated herein and deny confirmation of Debtor’s Plan, and for such other and further relief as
   the Court may deem just and proper.


                                             RAS Crane, LLC
                                             Attorney for Secured Creditor
                                             10700 Abbott's Bridge Road, Suite 170
                                             Duluth, GA 30097
                                             Telephone: 470-321-7112
                                             Facsimile: 404-393-1425

                                             By: /s/Kevin Buttery
                                             Kevin Buttery, Esquire
                                             PA Bar Number 319438
                                             Email: kbuttery@rascrane.com




                                                                                              18-216637
                                                                    HAMM, THOMAS & HAMM, ESTATE OF
                                                                               Objection to Confirmation
                                                                                                  Page 2




Case 5:18-bk-03801-RNO        Doc 15 Filed 10/08/18 Entered 10/08/18 15:23:31                     Desc
                               Main Document    Page 2 of 4
                 UNITED STATES BANKRUPTCY COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA
                        WILKES-BARRE DIVISION
 IN RE:                            BANKRUPTCY NO. 5:18-BK-03801-RNO
 THOMAS CHARLES HAMM,
           DEBTOR.                 CHAPTER 13
 U.S. BANK NATIONAL ASSOCIATION,
 AS TRUSTEE FOR STRUCTURED         RELATED TO DOC. NO. 10
 ASSET INVESTMENT LOAN TRUST
 MORTGAGE PASS-THROUGH
 CERTIFICATES, SERIES 2006-3,
         OBJECTING PARTY
      V.
 THOMAS CHARLES HAMM, DEBTOR,
 AND CHARLES J DEHART, III, CH. 13
 TRUSTEE,

            RESPONDENTS.

                               CERTIFICATE OF SERVICE
           I HEREBY CERTIFY that on October 8, 2018, I electronically filed the foregoing
with the Clerk of Court by using the CM/ECF system, and a true and correct copy has been
served via CM/ECF or United States Mail to the following parties:
PATRICK JAMES BEST
ARM LAWYERS
18 NORTH 8TH STREET
STROUDSBURG, PA 18360

THOMAS CHARLES HAMM
3339 BLUE BIRD DRIVE
PO BOX 758
BUSHKILL, PA 18324

CHARLES J DEHART, III (TRUSTEE)
8125 ADAMS DRIVE, SUITE A
HUMMELSTOWN, PA 17036

UNITED STATES TRUSTEE

                                                                                              18-216637
                                                                    HAMM, THOMAS & HAMM, ESTATE OF
                                                                               Objection to Confirmation
                                                                                                  Page 3




Case 5:18-bk-03801-RNO        Doc 15 Filed 10/08/18 Entered 10/08/18 15:23:31                     Desc
                               Main Document    Page 3 of 4
228 WALNUT STREET, SUITE 1190
HARRISBURG, PA 17101
                                    RAS Crane, LLC
                                    Attorney for Secured Creditor
                                    10700 Abbott's Bridge Road, Suite 170
                                    Duluth, GA 30097
                                    Telephone: 470-321-7112
                                    Facsimile: 404-393-1425

                                    By: /s/Kevin Buttery
                                    Kevin Buttery, Esquire
                                    PA Bar Number 319438
                                    Email: kbuttery@rascrane.com




                                                                                  18-216637
                                                        HAMM, THOMAS & HAMM, ESTATE OF
                                                                   Objection to Confirmation
                                                                                      Page 4




Case 5:18-bk-03801-RNO   Doc 15 Filed 10/08/18 Entered 10/08/18 15:23:31              Desc
                          Main Document    Page 4 of 4
